Citation Nr: 1400583	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-32 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a back disability and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel



INTRODUCTION

The Veteran had active duty from July 1973 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania and sent by the RO in Atlanta, Georgia.  Jurisdiction of this appeal has subsequently been with the RO in Atlanta, Georgia.

On her Substantive Appeal (VA Form 9), the Veteran requested a Board hearing.  In February 2012, however, the Veteran withdrew this request.  See 38 C.F.R. § 20.704 (2013).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  The Board has reviewed the representative's November 2013 Written Brief Presentation.  Review of the virtual file did not reveal any other additional evidence pertinent to the present appeal.

In October 2012, the Veteran submitted additional evidence without waiver.  Upon remand, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review this evidence.  See 38 C.F.R. §§ 19.31, 20.1304 (2013).

In a February 2012 statement, the Veteran indicated that she had a liver disability due to the back disability.  In addition, the claims file contains a February 2008 opinion from a Doctor of Chiropractic in which he opines that the Veteran has right ankle and left knee disabilities due to service.  Thus, the Board finds that claims for service connection for these disabilities have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's claim for service connection for a back disability is herein reopened.  The underlying issue of entitlement to service connection is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final January 2003 rating decision, the RO found new and material evidence had not been submitted to reopen a claim for service connection for acute back pain with minimal degenerative changes (back disability).

2.  Evidence added to the record since June 2003 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for a back disability.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision that denied the Veteran's claim of entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2013)]. 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a back disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

The Veteran asserts that she has a current back disability directly due to injury in service, to include falling off a top bunk when in basic training.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

The Veteran's claim for service connection for a back disability was originally denied in an August 1993 rating decision.  Based on applications to reopen, the RO denied the claim in December 1997 and January 2003.  Although the Veteran filed Notice of Disagreements to these last two rating decisions, the Veteran did not perfect either of these earlier appeals as she failed to timely file a Substantive Appeal to the issued Statement of the Case.  See 38 C.F.R. § 38 C.F.R. § 20.200 (2013).  Thus, the January 2003 rating decision became final.  The Veteran filed her current claim for service connection for a back disability in March 2007.

At the time of the January 2003 rating decision and prior to this decision becoming final based on the Veteran's failure to timely perfect the appeal subsequent to the issuance of the April 2004 Statement of Case, the claims file contained service treatment records and VA treatment records.  The service treatment records support the Veteran's contention that she fell from a top bunk and sought treatment for a back strain subsequent to injury.  The claims file also contained an October 1992 VA general examination in which the examiner diagnosed low back pain secondary to lumbosacral sprain, but the examiner did not provide an opinion regarding etiology.  In VA treatment records, clinicians noted the long-standing history of back pain.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  The new and material evidence must be submitted since the last final denial of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  Changes to the definition of new and material evidence as set forth in 38 C.F.R. § 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed her application to reopen the claim of entitlement to service connection for back disability in March 2007, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the January 2003 rating decision became final, additional relevant evidence has been added to the claims file.  These records include a July 2011 opinion from a private medical doctor that notes that the Veteran's back had appeared to have been a problem for over 40 years (that is, prior to service).  In addition, the RO obtained a VA examination with opinion; the examiner's opinion was that the disability was more likely due to a post-service injury.  The claims file, however, also now contains March 2007 and February 2008 opinions from a doctor chiropractic.  In these opinions, the doctor chiropractic opines that the back disability is due to the active service.

Reviewing the evidence submitted since the last final decision regarding the claim for service connection for a back disability, the Board concludes that the evidence is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Previously, the RO found that there was not a nexus between the present injury and the injury in service.  The newly submitted evidence includes both positive and negative opinion evidence.  To fully consider this evidence, the Board must evaluate it on the merits and weigh the opinions, something that requires the claim to be reopened.  Further in this regard, the positive opinions raise the reasonable possibility of substantiating the claim on appeal.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, in the Board's judgment, as new and material evidence has been submitted, the Board finds that the claim for service connection for a back disability is reopened.


ORDER

New and material evidence has been received, and the appeal to reopen a claim of entitlement to service connection for a back disability is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claim so that she is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board notes that additional records need to be obtained.  The claims file contains records related to the Veteran's application for disability benefits from the Social Security Administration (SSA), to include a February 1998 determination.  It does not appear, however, that VA has sought to obtain the underlying evidence, to include medical records, on which this determination was made and which the February 1998 decision references.  Because SSA records are potentially relevant to the Veteran's claim remaining in appellate status, they should be obtained for consideration in connection with the instant appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that VA's duty to assist includes obtaining records from SSA and giving them appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).  Upon remand, the AMC should obtain these records.  See 38 C.F.R. § 3.159 (2013).

In addition, the Veteran submitted a VA Form 21-4142 providing VA authorization and release to obtain record from a Dr. E (initials used to protect privacy).  This same doctor provided a July 2011 statement regarding the Veteran's back disability.  Review of the claims file indicates that VA has not yet had the opportunity to obtain the underlying treatment records for this provider.  Upon remand, after obtaining updated release forms (authorization and consent) from the Veteran, the AMC should seek these records.  In the letter seeking the updated release forms, the Veteran should also be notified to provide release forms for any other records not previously submitted and to identify any recent VA treatment (currently, the record does not indicate that she receives VA treatment).

Lastly, as outlined above, the claims file contains both positive and negative medical opinions.  After review of these opinions, the Board finds that obtaining a thorough opinion that accounts for the evidence of file, to include evidence of a post-service injury, and the Veteran's lay statements would significantly aid in adjudication of this appeal.  In this regard, the Board notes that in the November 2007 opinion the VA examiner provided an opinion regarding the most likely etiology of the back disability but did not provide an opinion that specifically stated whether it was at least as likely as not that the back disability was attributable to the Veteran's service.  Regarding the positive opinions, although the doctor chiropractic indicated some knowledge of post-service injuries in his March 2007 opinion, when noting that the disability had been "aggravated by numerous falls, strains, accidents, and injuries over the years," it is unclear that the clinician specifically knew of the 1998 post-service injury.  The Board highlights that the VA treatment records document reference to other falls and injuries and inconsistent statements regarding how long the back pain has been consistently present.  Thus, the Board seeks an opinion based on a complete and accurate knowledge of the factual background of this case and provides a complete rational for the opinion.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, obtain from SSA records pertinent to any claim made by the Veteran for disability benefits as well as the medical records relied upon concerning such claim.  If such records are unavailable, the AMC should follow the requirements set forth in 38 C.F.R. § 3.159(e).

2.  The AOJ should contact the Veteran and request that she provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated her for back and head disorders, to include providing an updated release form for Dr. E (full name appears on a July 7, 2011 letter).  In addition, the Veteran should be asked to identify any recent VA treatment.  In any identified records are unavailable, the AMC should follow the requirements set forth in 38 C.F.R. § 3.159(e).

3.  After completing the foregoing, the Veteran should be scheduled for an appropriate VA examination so as to determine whether the Veteran had a back disability attributable to service, to specifically include the fall from a top bunk while in boot camp.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should offer an opinion as to whether as to the following:

(A)  Identify all current back disability. 

(B)  For each currently diagnosed back disability, is it at least as likely as not that such disability in due to the Veteran's service, to include the injury she sustained after falling from a top bunk bed during service.

In offering any opinions, the examiner must consider the full record, to include the Veteran's lay contentions and the prior medical opinion evidence of record.  

As part of the examiner's review of the entire record, he/she should consider the service treatment records that document multiple consultations for back pain, the October 1992 VA examination report, a September 1995 VA treatment record that documents that the Veteran had "back pain like this for 22 [years]", a March 1997 VA treatment record documenting chronic low back pain for 17 years, a September 2000 VA treatment record that documents bad back pain since 1997, a June 2002 VA treatment record that documents back pain following a motor vehicle accident, the positive opinions dated in March 2007 and February 2008 from a doctor chiropractic, the November 2007 VA examination report, and the July 2011 letter from Dr. E. 

The rationale for any opinion offered should be provided.  Citations must be provided for any referenced medical research/authorities.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the June 2009 statement of the case.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


